Citation Nr: 1221986	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision that, inter alia, granted the Veteran's claim for service connection for PTSD, thoracolumbar strain, and gastroesophageal reflux disease, and denied service connection for bilateral hearing loss and a pulmonary disability.  The Veteran perfected an appeal as to the initial ratings assigned for PTSD, thoracolumbar strain and GERD, and also appealed the denial of service connection for bilateral hearing loss and for a pulmonary disability.

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In December 2007, the Board denied the Veteran's claim for service connection for bilateral hearing loss, and remanded the remaining claims under appeal for additional development.  After some development, the matter was returned to the Board for adjudication.  In April 2010, the Board denied the claims relating to the Veteran's thoracolumbar strain, GERD, and pulmonary disability, and remanded the PTSD claim for further action by the originating agency.  The case has been returned to the Board for further appellate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim is not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in August 2006, the Veteran indicated his wish to provide testimony before a Veterans Law Judge at the Regional Office (RO).  He was afforded that hearing in June 2007.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In this case, the VLJ that conducted the June 2007 hearing is no longer employed by the Board.  VA notified the Veteran of this fact in May 2012.  He was given an opportunity to elect either a new hearing, or to have his case considered based on the evidence of record.  In May 2012, he submitted a written request for a new hearing at his local RO.  The Board, therefore, finds that he should be afforded another opportunity to testify before the Board at a hearing held at the local VA office.  As such, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran before a Veterans Law Judge at the appropriate RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


